Title: From John Christian Senf, with a Note from Jefferson to William Davies, 12 April 1781
From: Senf, John Christian,Jefferson, Thomas
To: Davies, William,Jefferson, Thomas



Sir
Richmond April 12th. 1781.

In the Order, Your Excellency pleases to send to the County Lieutnant of Prince George County, may’d be mentioned to send the Hands as soon as possible, and if they send them by Six and ten [the 16th], I shall be at Hoods and receive them myself, write down the Date they arrive, and whenever the time, agread on, is  ended, discharge them again. By those Means, the Worck will be advanc’d, without lossing the least time.
The Tools and Hand Barrows wanting, may be transported in a row-Boat to Hoods, and a List of it, I shall deliver to Colonel Davis.
Not to loss any time, in sending back and forwards, a Warant from Your Excellency would be necessary, to empower me, to hire some Waggon, Oxen, Horses or other Necessaries, which should be wanted for Hoods, and that the Certificates, I should give on that Account, should be paid on producing them; of which Certificates I shall keep an Account.
With perfect Respect I have the honour to be Your Excellency’s most obedt. and humble Servant,

Senf


In Council Apr. 12. 1781.
It will be more regular for the money desired by Colo. Senf to be furnished by the Q.M. and will be less perplexing to Colo. Senf, who would find it very troublesome to be settling with waggoners &c. Will Colo. Davies be pleased to give orders on this head to the Q.M. and to originate a warrant if that should be necessary? Also an order to the Commissary to lay in 4000 rations at Pr. Geo. C.H. by the 18th. inst. including what he has at Hood’s, as we have proposed to that county that every man who shall go or send an able person to labour at Hood’s 8. days between this and the last day of this month shall be exempted from militia duty out of his county three months.
Th: Jefferson

